Citation Nr: 9914629	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In June 1997, the Board remanded the 
veteran's claim to the RO for further development.

The Board notes that in an unappealed May 1986 rating 
decision, the RO denied service connection for residuals of 
Agent Orange exposure, including skin conditions and numbness 
of the left side of the body.  However, since the denial of 
the veteran's claim, 38 C.F.R. 3.309(e) was amended to allow 
service connection for chloracne as a residual of Agent 
Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309 (1998); 59 
Fed. Reg. 5106, 07 (February 3, 1994); 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Therefore, in the interest of due process, the Board will 
review the veteran's claim of entitlement to service 
connection for a skin disorder, including as a residual of 
Agent Orange exposure, on a de novo basis.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that a skin disorder is related to the veteran's Agent 
Orange exposure in Vietnam.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for skin disorder as a residual 
of exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a skin 
disorder, including as a residual of exposure to Agent 
Orange.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for service connection for a skin 
disorder as a residual of exposure to Agent Orange is not 
well grounded.


Factual Background

When examined for enlistment into service in October 1968, no 
skin abnormality was observed and the veteran was found 
qualified for active service.  Service medical records dated 
in September 1969 indicate that the veteran was seen with 
complaints of bilateral foot dermatitis for which foot 
powder, shower, a shoe chit and light duty were recommended.  

In October 1969, the veteran returned to the clinic to have 
his feet checked.  The record describes gross neglect of 
personal hygiene, with soft and peeling feet because the 
veteran had evidently not bothered to remove his boots and 
administer proper foot care in the field.  Two days of light 
duty were recommended.  

In April 1970, the veteran complained of a rash of both hands 
and lower arms for three months but did not know the cause.  
He said he returned from the Republic of Vietnam one month 
earlier.  Small warts were noted.  In June 1970, the veteran 
complained of a rash on both hands and arms that had not 
cleared up.  He had small verruca lesions on the ulnar aspect 
of his hand and little finger and elbow.  When examined for 
discharge in August 1970, there was no report of skin 
abnormality.

The veteran's Report of Discharge or Transfer (DD Form 214) 
reflects that he served in the Republic of Vietnam during the 
Vietnam Era.

Post service, VA medical records and examination reports, 
dated from 1986 to 1995, are associated with the claims file.  
According to a January 1986 VA clinical examination report, 
the veteran complained of a rash and bumps on his hands, 
trunk genitals and extremities first noticed in early 1970, 
pimple-like lumps on his body that started about five years 
earlier and a rash on his stomach and right arm that started 
about six or eight months ago.  On examination, small 
maculopapular lesions were observed on the veteran's right 
forearm, right abdomen and left forearm.  

An April 1986 VA examination report included a diagnosis of 
history of intermittent skin rash, but none observed at the 
time of examination.

VA outpatient treatment records dated from July to November 
1993 reveal that the veteran was treated for condylomas.  A 
July 1993 dermatology consultation record shows the veteran 
was seen for evaluation of multiple skin lesions described as 
hyperkeratoses.  The assessment was condyloma.

A December 1993 private laboratory report indicates the 
veteran had a positive concentration for dioxin.

An August 1994 VA dermatology examination report reveals that 
the veteran described having intermittent small patches of 
peeling skin.  When examined, two spots were observed.  He 
also had an area of eczema on both elbows, a brownish nevus 
on his left buttock, dry heel skin, and a cyst on his left 
middle finger.  The veteran had a small patch of blackheads 
below his eyes.  Diagnoses included a small patch of 
blackheads below both eyes, dryness of the skin on the heel 
part of both feet with the right big toe brittle and 
discolored, possibly a fungal infection, a ganglion cyst on 
the proximal phalanx of the left middle finger, eczema with 
dryness of the skin of both elbows and a small patch of 
flaking skin on the palm of the hand, bilaterally.

In an August 1994 written statement, the veteran said that 
the VA examiner he had recently seen for his skin condition 
disagreed that his blackheads, bumps and peeling skin were 
related to chloracne.  He indicated that the physician said 
spots on his side and buttocks were moles, although he told 
her he had been advised they appeared to be keratoses. 

In June 1995, the veteran submitted a copy of Agent Orange 
Review, an informational newsletter for Vietnam veterans 
published by VA.  He highlighted the section that discussed 
chloracne.

In August 1995, the RO received a statement regarding post-
traumatic stress disorder from Jay L. Liss, the veteran's 
private psychiatrist, and an article from the May 1995 issue 
of the Journal of American Medicine (JAMA).  The article is 
in response to a letter Dr. Liss wrote to JAMA regarding the 
veteran's Agent Orange exposure in service and the high 
dioxin level in his blood.
  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(6), 3.309(e).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The Board recognizes that the veteran served in the Republic 
of Vietnam. In view of the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), however, 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of a well-grounded claim where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e). In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent. McCartt v. West, No. 97-1831 (U.S. Vet. App. Feb. 8, 
1999).   

The veteran has submitted evidence to support his allegation 
that he was exposed to Agent Orange during his period of duty 
in Vietnam. Even if such exposure were to be conceded, 
however, a basis for granting service connection for a skin 
disorder due to such exposure is not presented. Service 
medical records indicate that the veteran was treated for 
bilateral dermatitis of his feet attributed to poor hygiene 
and also seen for a rash on his hands.  However, the records 
are entirely negative for any complaints or findings 
referable to a chronic disorder of the skin, including 
chloracne.  The first post service evidence of record of a 
skin disorder was in 1986 when the veteran was observed to 
have maculopapular lesions on his forearms and abdomen, 
although neither chloracne or another skin disorder was 
diagnosed at the time.  Moreover, this was sixteen years 
after the veteran's separation from service and well beyond 
the one-year presumptive period prescribed by law.  Although 
the veteran stated that he suffered from blackheads and other 
skin eruptions that were manifestations of chloracne, as a 
consequence of exposure to an herbicide in service, no 
medical opinion or other competent medical evidence relating 
any skin disorder to Agent Orange exposure has been 
presented. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran has a skin disorder related to exposure 
to Agent Orange.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a skin disorder as a residual of 
exposure to Agent Orange, on a ground different from that of 
the RO, that is, whether the veteran's claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

Service connection for a skin disorder as a result of 
exposure to Agent Orange, is denied.


REMAND 


Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).

The chronicity provisions of  38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. 3.303(b) 
if the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.   Savage v. Gober, 
10 Vet.App. 488 (1997).
 
The Board finds that the veteran's claim for service 
connection on the basis of direct incurrence is well-
grounded. See Savage.  Accordingly, to comply with the duty 
to assist, a remand is necessary for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since August 1994 for the 
disability at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by a 
dermatologist to determine the nature and 
etiology of all current skin pathology.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail. 
An opinion should be provided regarding the 
likelihood that any current skin condition 
was initially manifested in service or is 
otherwise related thereto.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

